Title: From George Washington to Timothy Pickering, 8 September 1799
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon Sepr 8th 1799

Your letter of the 22d Ulto came duly to hand. The subject being of importance to the New City; and at no time more necessary than at the commencement of the water improvements thereat—I sent it to the Commissioners of the Federal City; who were contemplating on regulations to avoid the evils which are but too common, and of late sorely felt; in almost the whole of our Seaport Towns of Magnitude, from narrow alleys, & filthy Docks. They have promised to give it all the consideration in their power.
Has any trial ever been made of the medicine, in the Yellow fever, which was sent to me by a Physician in Germany, and forwarded to you? As the skill of our most eminent Medical men in this Country has been baffled in that fatal disorder—I think it merits a trial. ⟨With⟩ great esteem & regard—I am—Dear Sir Yr Obedt Hble Servt

Go: Washington

